DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0205519 (Robert et al.).
With regards to claim 1, Robert et al. discloses an accelerometer system comprising, as illustrated in Figures 1-9 (namely Figures 5,6,7), a sensor unit (e.g. the entire system illustrated in Figure 2) comprising a substrate 10 (e.g. flute antenna observed in Figure 6); a first sensor module 100 (e.g. 1st acoustic module from the left in Figure 6) that is disposed at the substrate and includes a first acceleration sensor (e.g. not number but taking the top right acceleration sensor of acceleration device 1 in Figure 6); a second sensor module 100 (e.g. 2nd acoustic module from the left in Figure 6) that is disposed at the substrate and includes a second acceleration sensor (e.g. not number but taking the top left acceleration sensor of acceleration device 1 in Figure 6); the first sensor module 1 and the second sensor module 1 are arranged to be adjacent to each other at one surface side (e.g. top surface of 10 in Figure 6) of the substrate (as observed in Figures 5,6); the first acceleration sensor (e.g. not number but taking the top right acceleration sensor of acceleration device 1 in Figure 6) is eccentrically disposed at a 
With regards to claim 2, Robert et al. further discloses when an axis along a direction in which the first sensor module and the second sensor module are lined up is assumed as an X-axis (e.g. x-axis is considered from left to right in Figure 6); in plan view of the substrate, an axis orthogonal to the X-axis is assumed as a Y-axis (e.g. y-axis is considered from top to bottom in Figure 6); the first acceleration sensor (e.g. not number but taking the top right acceleration sensor of acceleration device 1 in Figure 6) is located closer to the second sensor module side than a virtual line intersecting with a center of the first sensor module and extending in a direction along the Y-axis; the second acceleration sensor (e.g. not number but taking the top left acceleration sensor of acceleration device 1 in Figure 6) is located closer to the first sensor module side than a virtual line intersecting with a center of the second sensor module and extending in the direction along the Y-axis.
With regards to claim 3, Robert et al. further discloses when an axis along a direction in which the first sensor module and the second sensor module are lined up is assumed as an X-axis (e.g. x-axis is considered from left to right in Figure 6); in plan view of the substrate, an axis orthogonal to the X-axis is assumed as a Y-axis (e.g. y-axis is considered from top to bottom in Figure 6); the first acceleration sensor (e.g. not number but taking the top right acceleration sensor of acceleration device 1 in Figure 6) is located in one of two quadrants located at the second sensor module side, among four quadrants divided by a virtual line which intersects with a center of the first sensor module and extends in a direction along the Y-axis and a virtual line which intersects with a center of the first sensor module and extends in a direction along the X-axis; the second acceleration sensor (e.g. not number but taking the top left acceleration sensor of acceleration device 1 in Figure 6) is located in a quadrant aligned in the direction along the X-
With regards to claims 9 and 10, Robert et al. further discloses an electronic apparatus or a moving object 2 (e.g. submarine vessel) comprising the sensor unit; a control circuit 15,16 (e.g. processing unit and adapter module) that performs a control based on a detection signal output from the sensor unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0205519 (Robert et al.) in view of U.S. Patent Application 2014/0283603 (Gunthner et al.).
With regards to claim 4, Robert et al. further discloses a third sensor module 100 (e.g. 3rd acoustic module from the left in Figure 6) that is disposed at the substrate and includes a third acceleration sensor (e.g. not number but taking the top right acceleration sensor of acceleration device 1 in Figure 6) such that the third sensor module is located at the one surface side of the substrate (as observed in Figure 6).

Robert et al. discloses, in paragraphs [0054], [0117], and [0122], the concept of having different arrangement and positioning for the acceleration device to correct the effect of the pressure exerted on the sensor modules.  Hence, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of repositioning and rearranging the third sensor module of Robert et al. as presently claimed since this is a mere design optimization and choice possibilities to provide a more compact, reliable and redundant system without departing from the scope of the invention and without altering and/or change the operation and/or performance of the sensor module, namely to measure acceleration.  (See, paragraphs [0054],[0120],[0121], [0122] of Robert et al.).
With regards to claim 5, Robert et al. does not explicitly disclose a control portion that controls driving of the first sensor module, the second sensor module, the third sensor module such that the control portion is located at the other surface side of the substrate, and is disposed to overlap with the second sensor module in plan view of the substrate.
Gunthner et al. discloses a sensor device system comprising, as illustrated in Figures 1-4, a sensor module 100 that includes a first acceleration sensor 23a (e.g. acceleration sensor in Figure 4) and a control portion 123b (e.g. control electronics in Figure 4).  (See, paragraphs [0023] to [0028]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the control portion as suggested by Gunthner et al. to the system of Robert et al. to 
At the same time, Robert et al. discloses, in paragraphs [0054], [0117], and [0122], the concept of having different arrangement and positioning for the acceleration device to correct the effect of the pressure exerted on the sensor modules.  Hence, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of repositioning and rearranging the control portion of Gunthner et al. as presently claimed since this is a mere design optimization and choice possibilities to provide a more compact, reliable and redundant system without departing from the scope of the invention and without altering and/or change the operation and/or performance of the control portion, namely to process and control the detected  measurement values.  (See, paragraphs [0054],[0120],[0121], [0122] of Robert et al.).
With regards to claim 6, Robert et al. further discloses a fourth sensor module 100 (e.g. 4th acoustic module from the left in Figure 6) that is disposed at the substrate and includes a third acceleration sensor (e.g. not number but taking the top left acceleration sensor of acceleration device 1 in Figure 6) such that the fourth sensor module is located at the one surface side of the substrate (as observed in Figure 6).
The only difference between the prior art and the claimed invention is the fourth sensor module is located at the other surface side of the substrate, and is disposed to overlap with the second sensor module in plan view of the substrate; and in plan view of the substrate, the fourth acceleration sensor is eccentrically disposed at the first sensor module side in the fourth sensor module
Robert et al. discloses, in paragraphs [0054], [0117], and [0122], the concept of having different arrangement and positioning for the acceleration device to correct the effect of the pressure exerted on the sensor modules.  Hence, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily 
With regards to claim 7, Robert et al. further disclose the invention is limited to acceleration sensor in paragraph [0122]; however, the reference does not explicitly disclose each of the first sensor module and the second sensor module includes an angular velocity sensor.
Gunthner et al. discloses a sensor device system comprising, as illustrated in Figures 1-4, a sensor module 100 that includes a first acceleration sensor 23a (e.g. acceleration sensor in Figure 4) and an angular velocity sensor 1’a (e.g. rotation rate sensor in Figure 4).  (See, paragraphs [0023] to [0028]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an angular velocity sensor in each of the first sensor module and the second sensor module as suggested by Schmid et al. to the system of Robert et al. to have the ability to provide a more protection system by measuring the rotational rate to trigger safety measures along with acceleration measurements to further reduce and prevent hazard and dangerous events to occur.  (See, paragraphs [0003], [0009] to [0011] of Gunthner et al.).
With regards to claim 8, Gunthner et al. does not explicitly disclose the angular velocity sensor 521 includes a crystal oscillator. However, to employ a crystal oscillator as the angular velocity sensor is a well-known concept and knowledge to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
Response to Amendment
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 













/HELEN C KWOK/Primary Examiner, Art Unit 2861